UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-4570 Name of Registrant: Vanguard New York Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2010  November 30, 2011 Item 1: Reports to Shareholders Annual Report | November 30, 2011 Vanguard New York Tax-Exempt Funds Vanguard New York Tax-Exempt Money Market Fund Vanguard New York Long-Term Tax-Exempt Fund > The municipal bond market slid lower in a tumultuous first quarter of the fiscal year before snapping back vigorously in the ensuing nine months. > For the year ended November 30, 2011, Vanguard New York Tax-Exempt Money Market Fund returned 0.06%, as the Federal Reserve extended its low-interest rate policy for short-term assets until at least 2013. > Investor Shares of Vanguard New York Long-Term Tax-Exempt Fund returned 5.77% and Admiral Shares returned 5.85%, lagging the fund’s benchmark index but ahead of the average return of its peers. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 New York Tax-Exempt Money Market Fund. 11 New York Long-Term Tax-Exempt Fund. 31 About Your Fund’s Expenses. 64 Glossary. 66 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended November 30, 2011 Taxable- SEC Equivalent Income Capital Total Yields Yields Returns Returns Returns Vanguard New York Tax-Exempt Money Market Fund 0.01% 0.02% 0.06% 0.00% 0.06% New York Tax-Exempt Money Market Funds Average 0.04 New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard New York Long-Term Tax-Exempt Fund Investor Shares 2.69% 4.55 % 3.96% 1.81% 5.77% Admiral™ Shares 2.77 4.68 4.04 1.81 5.85 Barclays Capital 10 Year Municipal Bond Index 7.68 New York Municipal Debt Funds Average 5.38 New York Municipal Debt Funds Average: Derived from data provided by Lipper Inc. 7-day SEC yield for the New York Tax-Exempt Money Market Fund; 30-day SEC yield for the New York Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2010 , Through November 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard New York Tax-Exempt Money Market Fund $1.00 $1.00 $0.001 $0.000 Vanguard New York Long-Term Tax-Exempt Fund Investor Shares $11.04 $11.24 $0.420 $0.000 Admiral Shares 11.04 11.24 0.428 0.000 1 Chairman’s Letter Dear Shareholder, Your fund’s fiscal year, which ended November 30, 2011, began inauspiciously. The turbulence in the municipal bond market that characterized the closing months of the 2010 fiscal year spilled over into the first quarter of this reporting period. By spring, however, the market had regained its footing, and it bounced back strongly for the remainder of the year. For the 12 months, Investor Shares of Vanguard New York Long-Term Tax-Exempt Fund returned 5.77%; Admiral Shares returned 5.85%. Even in the difficult first quarter, the fund’s high level of income helped cushion the effects of plummeting market values. For the period as a whole, the fund’s income return accounted for more than two-thirds of its total return. As I noted in my semiannual report to you six months ago, a confluence of negative events affected the municipal bond market at the start of the year. Especially prominent were concerns that state and local governments’ fiscal straits might lead to large-scale defaults. Thankfully, that hasn’t happened—and in our view isn’t likely to happen—although they may continue to struggle for some time despite cautiously hopeful signs. It’s important to keep in mind that the recoveries of state and local governments typically lag after a recession ends, and 2 this one follows the worst national slump since the Great Depression. One measure of the fiscal challenges faced by state and local governments is the substantially reduced issuance of bonds across the entire municipal market as projects were rethought. New York was an exception, though, as developers sought to complete the financing of some large projects. In response to the market strains earlier in the year that sent municipal bond prices lower, the fund’s yield rose (because bond prices and yields move in opposite directions). As muni prices rallied, yields reversed course. By November 30, the SEC yield for the Long-Term Tax-Exempt Fund stood at 2.69% (Investor Shares), compared with 3.08% a year earlier. In contrast to the bond markets, money market fund yields were stable—or perhaps frozen is a better word. The Tax-Exempt Money Market Fund returned 0.06%, compared with the 0.04% average return of its peers. Money market funds, tax-exempt and taxable alike, continue to be affected by the Federal Reserve’s decision to keep its target for short-term interest rates near zero. In August, the Fed said it planned to maintain that level until at least mid-2013. Note: The funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of November 30, the Long-Term Fund owned no securities that would generate income distributions subject to the AMT, but the Money Market Fund did. Market Barometer Average Annual Total Returns Periods Ended November 30, 2011 One Three Five Year Years Years Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 5.52% 7.69% 6.14% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 6.53 8.41 4.75 Citigroup Three-Month U.S. Treasury Bill Index 0.09 0.12 1.44 Stocks Russell 1000 Index (Large-caps) 7.38% 15.10% 0.07% Russell 2000 Index (Small-caps) 2.75 17.56 0.09 Dow Jones U.S. Total Stock Market Index 6.57 15.67 0.36 MSCI All Country World Index ex USA (International) -5.90 13.19 -2.11 CPI Consumer Price Index 3.39% 2.12% 2.34% 3 Despite modest yields, bonds produced strong returns Both municipal and taxable bonds performed strongly during the fiscal year as stock market volatility helped generate enthusiasm for the relative stability of fixed income securities. Municipal bonds returned 6.53% and the broad taxable investment-grade bond market returned 5.52%, as anxious investors bid up bond prices and drove already low yields lower still. At the start of the fiscal year, the yield of the 10-year U.S. Treasury note, a benchmark for longer-term interest rates, stood at 2.80%. At the end, the note yielded just 2.07%. As yields decline, of course, so do the prospective returns available from these interest-bearing investments. Even as the Fed maintained its near-0% target for the shortest-term interest rates, the central bank instituted a bond-buying policy aimed at reducing long-term yields. A tumultuous path to unremarkable returns The broad U.S. stock market produced a single-digit gain for the 12 months ended November 30. International stocks recorded a single-digit loss. On the way to these unremarkable returns, however, global stock markets traversed dramatic highs and lows. Stock prices surged through the first half of the period as the U.S. economy seemed to be grinding into gear. But investor optimism faded in the second Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average New York Tax-Exempt Money Market Fund 0.17% — 0.39% New York Long-Term Tax-Exempt Fund 0.20 0.12% 1.06 The fund expense ratios shown are from the prospectus dated March 29, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2011, the funds’ expense ratios were: for the New York Tax-Exempt Money Market Fund, 0.16%; and for the New York Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2010. The expense ratio for the New York Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.17%. Peer groups: For the New York Tax-Exempt Money Market Fund, New York Tax-Exempt Money Market Funds; for the New York Long-Term Tax-Exempt Fund, New York Municipal Debt Funds. 4 half, as Europe’s sovereign-debt crisis took center stage and political gridlock led to high-stakes brinkmanship over a bill to raise the U.S. debt ceiling. The drama prompted Standard & Poor’s to downgrade the U.S. credit rating, a shock that reverberated through global financial markets. (Vanguard’s confidence in the full faith and credit of the U.S. Treasury remains unshaken.) Although U.S. stocks tumbled through the summer, Treasury prices increased as fear of a disorderly European fiscal resolution spurred a flight to quality among investors. U.S. stocks then rebounded in the period’s final months. International stock markets traced similar trajectories before finishing the year with a negative return. After a difficult start, municipal bonds rallied New York and most other states continued their budget struggles in the aftermath of the Great Recession. Governments throughout the country have been closely reexamining their cost structures, a process aimed at closing immediate budget gaps that may also help address some difficult longer-term issues. On the income side of the equation, states’ tax revenue continued to recover for the seventh straight calendar quarter as of September, but at a more moderate pace, according to a preliminary report from the Nelson A. Rockefeller Institute of Government. New York’s downshift was more pronounced than that of the national Total Returns Ten Years Ended November 30, 2011 Average Annual Return New York Tax-Exempt Money Market Fund 1.51 % New York Tax-Exempt Money Market Funds Average 1.18 New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. New York Long-Term Tax-Exempt Fund Investor Shares 4.65 % Barclays Capital 10 Year Municipal Bond Index 5.52 New York Municipal Debt Funds Average 4.11 New York Municipal Debt Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 average (a 4.6% year-over-year increase in the third calendar quarter versus the national average of 7.3%). At the start of the fiscal period, many investors viewed the fiscal challenges of state and local governments with deep pessimism, which contributed to an unusually deep plunge in municipal bond prices. Other factors included a rallying stock market, signs of a strengthening economy, rising interest rates, and the expiration of a popular subsidized taxable municipal bond program. Municipal market gloom persisted until the spring, when a strong rally began that lasted for the remainder of the New York Long-Term Tax-Exempt Fund’s fiscal year. The market upswing countered the year’s discouraging start. The fund’s Investor Shares returned a solid 5.77% for the 12 months ended November 30; Admiral Shares returned 5.85%. The fund outpaced the 5.38% average return of competing New York funds, a consequence of its smaller loss in the opening months of the year. The fund’s advisor, Vanguard Fixed Income Group, invests in higher-quality municipal bonds. This focus is a key reason for the fund’s better relative performance, because investors tend to prefer these kinds of investments in rough times. As the year continued and investors regained their appetite for risk, the higher quality of the fund’s assets compared with those of its peers held back returns somewhat. And as longer-term yields declined, peer funds also got a boost from their typically longer average durations (the longer a fund’s duration, the more sensitive the fund is to interest rate changes). At root were the Federal Reserve’s actions at both ends of the yield spectrum. The Fed’s policy of keeping short-term interest rates low has driven many investors to intermediate-term bonds, thus raising prices and reducing yields, while its new bond-buying policy has pushed longer-term yields lower. The advisor concentrated where possible on essential-service bonds, which typically generate relatively stable revenue streams from, for example, water, sewer, and electricity-generating facilities. It also invested selectively in sectors such as health care. The advisor’s report that follows this letter provides additional details about the Fixed Income Group’s management of the funds during the year. Skillful management helps produce solid returns over the long term A key measure of a fund’s performance is its experience over the long term. That is why it’s gratifying to review the history of the New York tax-exempt bond and money market funds. For the ten years ended November 30, 2011, the funds exceeded their peer-group average returns, and the Long-Term Fund modestly trailed the broad nationwide index that serves as a reasonable if imperfect benchmark for a New York fund. 6 The funds have benefited from their high-quality orientation and low costs. Especially important has been the skill of the Fixed Income Group—not only the portfolio managers and traders, but also its team of seasoned credit analysts, who provide stringent and objective evaluations of the fiscal strength of bond issuers. The more markets change, the more they stay the same Uncertainty—sometimes at elevated levels—is an integral part of the investment landscape. This latest fiscal year serves as a case in point, as concerns about the fiscal health of municipal bond issuers early in the period were overridden by a strong rally in municipal bonds even as the challenges for state and local governments continued unabated. Whatever the market environment, we believe that an effective long-term investment approach is to select a mix of assets that is balanced between, and diversified among, stocks, bonds, and cash investments. By sticking with such a plan through the markets’ cycles of optimism and fear, you enhance your chances of investment success. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 12, 2011 7 Advisor’s Report For the fiscal year ended November 30, 2011, Vanguard New York Tax-Exempt Money Market Fund returned 0.06%, as the Federal Reserve maintained—and said it would extend—its policy of keeping short-term interest rates near zero until mid-2013. Vanguard New York Long-Term Tax-Exempt Fund returned 5.77% for Investor Shares and 5.85% for Admiral Shares, trailing the return of its national benchmark index but ahead of the average return of New York peer-group funds. The investment environment The opening months of the funds’ fiscal year coincided with the high point of unease in the municipal bond market. Investor concern had started to rise in October 2010, but the December–January period (the funds’ fiscal year starts on December 1) was characterized by a brief and historically heavy spate of withdrawals from muni funds and a slump in bond prices. The price decline has been attributed to an almost perfect storm of economic and market factors that we described in detail in our last report to you six months ago. One of these factors was the fear held by some investors of a systemic decline in the creditworthiness of municipal bonds as state and local government tax revenues plunged in the wake of the Great Recession. After that disruptive start, more “normal” dynamics set in and municipal bonds returned a solid 6.53% for the fiscal year, ahead of the 5.52% return of taxable bonds, as measured by the Barclays Capital Municipal Bond Index and Barclays Capital U.S. Aggregate Bond Index, respectively. Yields of Tax-Exempt Municipal Bonds (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2010 2011 2 years 0.60% 0.42% 5 years 1.36 1.12 10 years 2.79 2.22 30 years 4.28 3.84 Source: Vanguard. 8 As we expected, the fear of widespread failure by bond issuers to make good on their payment promises never materialized. That being said, they do face a challenging road ahead. Tax revenues have continued to rise for almost two years, but not enough to make budget-balancing easy. The effect of a national recession on these revenues lingers well after its official trough; the deeper the slump, the longer the recovery—and, as you know, the most recent downturn was the deepest in decades. State and local governments continued to react to the forced austerity programs that the Great Recession precipitated, issuing fewer bonds than investors had expected earlier in the year and being more selective in the process. Overall municipal bond issuance during fiscal 2011 was about 7% lower than a year earlier, although it began to pick up later in the year. The volume figures exclude the effect of subsidized bonds issued under the Build America Bonds program, part of the federal government’s economic-crisis stimulus package. These taxable bonds diverted some potential volume from the market for tax-exempt bonds before the program’s expiration at year-end 2010. In marked contrast to other states, New York and its municipal entities increased their bond issuance by 40% in the fiscal year’s second half, when about two-thirds of the state’s $39 billion in new bonds were issued. Among the Long-Term Fund’s notable investments during the year were additional purchases of bonds designed to help fund the redevelopment of the Hudson Yards area and the World Trade Center complex in Manhattan. At the same time, munis offered attractive yields compared with those of Treasury bonds. Muni bonds’ yields historically have been lower, a relationship that takes into account the federal tax-free nature of their income. During the latter part of the fiscal year, muni yields approached and then surpassed Treasury yields as investors sought “safe” assets in reaction to concerns about, among other things, Europe’s sovereign-debt problems. The flight to safety also fueled demand for higher-quality munis, even as state and local governments continued to struggle with their finances. Given the unusual steepness of the yield curve during the year—that is, the difference in yields between the shortest-and longest-maturity bonds, as shown in the accompanying table—issuers sought to lower borrowing costs by favoring shorter maturities. They found a match with individual investors who were fleeing from the almost nonexistent yields offered by money market mutual funds to short-and medium-term bonds, a dynamic that pushed intermediate-term yields lower as demand and prices rose (bond prices and yields move inversely to each other). In choosing our investments during the year, we took advantage of the steepness in the yield curve to boost returns. 9 The low money market fund yields, of course, were a consequence of the Federal Reserve’s policy, in place since December 2008, of keeping the shortest-term interest rates near zero. In August, the Fed said it would continue to do so until at least mid-2013, and one month later it said it would also strive to lower longer-term interest rates. Under this new policy, informally known as Operation Twist, the Fed has begun purchasing Treasury bonds with remaining maturities of 6 to 30 years. The purchases have had the effect of lowering yields and raising prices of longer-term bonds. Management of the funds The bond fund’s returns for the fiscal year were helped substantially by our decision to redeploy certain assets from the shorter- to the longer-maturity regions of the yield curve. We also sought to add value through careful, and diversified, selection of revenue-based bonds rather than focusing on state and local general obligation bonds. Some of the spreads between these bonds were among the highest we have seen. Among the sectors in which we benefited were essential services and A-rated hospital bonds. We have been cautious in setting the New York bond fund’s duration, given the uncertainties hovering over both the U.S. and European economies as well as future U.S. tax policy. We have set the fund’s average weighted duration, which is a gauge of the sensitivity of its portfolio to changes in interest rates, at a neutral level compared with its benchmark index. In managing the money market fund, we haven’t changed our strategy, even though we continue to operate in an investment environment shaped by the Federal Reserve’s anchoring of its target interest rate in the neighborhood of zero. We remain focused on maintaining a diversified portfolio of high-quality short-term debt. Going forward, credit concerns will continue to weigh on the municipal market—understandably, given the financial stresses that state and local governments will face for some time. Even so, our approach to muni bond investing hasn’t changed: As always, our dedicated and seasoned credit analysts, working together with traders and portfolio managers, will closely review the fiscal health of our borrowers as we choose issues to add to our portfolios and monitor those we have already purchased. Michael G. Kobs, Portfolio Manager Justin A. Schwartz, CFA, Portfolio Manager Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Vanguard Fixed Income Group December 20, 2011 10 New York Tax-Exempt Money Market Fund Fund Profile As of November 30, 2011 Financial Attributes Ticker Symbol VYFXX Expense Ratio 1 0.17% 7-Day SEC Yield 0.01% Average Weighted Maturity 42 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 29, 2011, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2011, the expense ratio was 0.16%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.17%. 11 New York Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: November 30, 2001, Through November 30, 2011 Initial Investment of $10,000 See Financial Highlights for dividend information. 12 New York Tax-Exempt Money Market Fund Fiscal-Year Total Returns (%): November 30, 2001, Through November 30, 2011 NY Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2002 1.32% 0.91% 2003 0.89 0.53 2004 1.03 0.58 2005 2.18 1.70 2006 3.28 2.81 2007 3.60 3.12 2008 2.32 1.88 2009 0.36 0.24 2010 0.10 0.01 2011 0.06 0.04 7-day SEC yield (11/30/2011): 0.01% New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Average Annual Total Returns: Periods Ended September 30, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period.
